UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF Date of report (Date of earliest event reported): August 23, 2010 VOXWARE, INC.(Exact Name of Registrant as Specified in Charter) Delaware 000-021403 36-3934824 (State or Other Jurisdiction (Commission File Number) (IRS Employer Identification No.) of Incorporation) 300 American Metro Blvd., Suite 155, Hamilton, NJ 08619 (Address of Principal Executive Offices) (Zip
